NO. 12-18-00321-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 BARBARA LYNN ORPINEDA,                                       §   APPEAL FROM THE 114TH
 APPELLANT

 V.                                                           §   JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Barbara Lynn Orpineda filed a motion to dismiss this appeal. The motion is signed by
Appellant and her counsel. No decision has been delivered in this appeal. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered November 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        NOVEMBER 28, 2018


                                         NO. 12-18-00321-CR


                                  BARBARA LYNN ORPINEDA,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0656-18)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.